Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the "Agreement") is effective as of October 25, 2013,
by and between Advaxis, Inc., a Delaware corporation (the "Company"), and
Gregory T. Mayes, III ("Executive").

 

WHEREAS, the Company and Executive desire to enter into this Agreement pursuant
to which the Company will employ Executive in the capacity, for the period, and
on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the parties hereby agree as follows:

 

1. EMPLOYMENT AND DUTIES. The Company hereby employs Executive and Executive
hereby accepts such employment in the capacity of Chief Operating Officer
("COO"), and agrees to act in accordance with the terms and conditions
hereinafter set forth. During the Term (as defined below), Executive agrees that
he will devote time, attention and skills to the operation of the Business (as
defined below) of the Company and that he will perform such duties, functions,
responsibilities and authority in connection with the foregoing as are
customarily assigned to individuals serving in such position and such other
duties consistent with Executive’s title and position as the Company’s Board of
Directors (the “Board”) or Chief Executive Officer specify from time to time.
For purposes of this Agreement, the “Business” of the Company shall be defined
as the development and commercialization of immunotherapy drug candidates and
related technology based products.

 

Executive represents and warrants that he is not bound by the terms of any
agreement with any previous employer or other party that would limit his
abilities to perform his duties and obligations hereunder. In connection with
Executive’s employment, Executive further represents and warrants that he will
not use any confidential or proprietary information of any previous employer.

 

2. TERM. The term of this Agreement shall commence on the date hereof and shall
continue for a period of one (1) year (the “Initial Term”). Thereafter, this
Agreement shall be automatically renewed for one year periods (“Renewal Terms”),
unless otherwise terminated by the Company or Executive upon written notice to
the other given not less than ninety (90) days prior to the expiration of the
Initial Term or the applicable Renewal Term of the Agreement. The Initial Term
and any Renewal Terms thereof shall be referred to herein as the "Term."

 

3. COMPENSATION. In consideration of all the services to be rendered by
Executive to the Company hereunder, the Company hereby agrees to pay or
otherwise provide Executive the following compensation and benefits. It is
furthermore understood that the Company shall have the right to make any
applicable deductions or withholdings as agreed to by the parties or required by
applicable law (including but not limited to Social Security payments, income
tax withholding and other required deductions not in effect or which may become
effective by law any time during the Term) from the following compensation.

 

 

 

 

(a) SALARY. Executive shall receive an annual salary of Two Hundred Sixty-Five
Thousand Dollars and Zero Cents ($265,000.00), plus annual cost of living
(COLA—as determined by the Social Security Administration) salary increases
commencing on the one-year anniversary of the execution of this Agreement ("Base
Salary"). The applicable Base Salary shall be reviewed by the Chief Executive
Officer and the Compensation Committee of the Board (the “Compensation
Committee”) immediately following the end of the Company’s fiscal year to
determine the annual increase, or decrease consistent with the Company’s
decrease in the base salaries of other senior executives, to the applicable
year’s Base Salary; provided, however, that in no event shall such annual
increase be less than the cost of living increase. The applicable Base Salary
will be paid in equal installments not less frequently than bi-monthly in
accordance with the Company's salary payment practices in effect from time to
time for senior executives of the Company.

 

(b) BONUS PAYMENT. Effective and commencing upon November 1, 2013, at the end of
each fiscal year of the Company, in addition to the Base Salary then in effect,
Executive shall be eligible to receive a bonus payment (the "Bonus Payment") of
between 10 and 50% of the applicable year’s Base Salary (the "Bonus
Percentage"). The Bonus Payment, if any, will be paid in accordance with the
Company's bonus payment practices in effect from time to time for senior
executives of the Company. It will be awarded in the sole discretion of the
Compensation Committee based on a mutually agreed set of goals established
during the first month of each fiscal year, in consultation with the Chief
Executive Officer. Determinations as to whether Executive has met these mutually
agreed upon set of goals will be determined in the sole discretion of the
Compensation Committee. Executive must be employed by the Company, without the
occurrence of any of the Events of Termination, as that term is defined below,
and without having tendered notice to the Company of an anticipated Event of
Termination, at the time that the Bonus Payment is to be paid to Executive.

 

(c) BENEFIT PLANS. As of the date hereof, Executive shall be eligible to
participate in the Company’s group health insurance plan and any other benefit
plan applicable to the Company’s senior executives.

 

(d) INSURANCE. The Company may secure, in its own name, or otherwise, and at its
own expense, life, health, accident and other insurance covering Executive or
Executive and others. Executive agrees to assist the Company in procuring such
insurance by submitting to the usual and customary medical and other
examinations and by signing, as the insured, such applications and other
instruments in writing as may be reasonably required by the insurance companies
to which application is made pursuant to such insurance. Executive agrees that
he shall have no right, title, or interest in or to any insurance policies or to
the proceeds thereof which the Company many so elect to take out or to continue
on the Executive's life.

 

(e) RESTRICTED STOCK AWARD. Upon execution and delivery of this Agreement,
Executive shall receive a stock award for 150,000 restricted stock units under
the terms and conditions set forth in the Restricted Stock Award Agreement
attached hereto as Exhibit A.

 

(f) EXPENSES. Executive shall be entitled to be reimbursed for all reasonable
expenses incurred by him in connection with the fulfillment of his duties
hereunder, including all necessary continuing education and certification costs
and related expenses; provided, however, that Executive has obtained the
Company's prior written approval of such expenses and has complied with all
policies and procedures related to the reimbursement of such expenses as shall,
from time to time, be established by the Company.

 

 

 

 

(g) VACATIONS AND SICK LEAVE. Executive shall be entitled to four (4) weeks’
paid vacation annually to be taken in accordance with the Company's vacation
policy in effect from time to time and at such time or times as may be mutually
agreed upon by the Company and Executive. Unused vacation time may not be
carried over from year to year. Executive shall also be entitled to sick leave
in accordance with the Company’s sick leave policies in effect from
time-to-time.

 

4. TERMINATION.

 

(a) EVENTS OF TERMINATION. This Agreement and the employment relationship shall
terminate on the earliest to occur of the following events (the “Events of
Termination”):

 

(i) expiration of the Term;

 

(ii) written mutual agreement of the Company and Executive;

 

(iii) the voluntary resignation by Executive with Good Reason. “Good Reason”
shall be defined as: (a) the failure of the Company to pay Executive any
compensation when due, save and except for a disputed claim to compensation; (b)
a significant adverse change in the nature or scope of the authority, powers,
functions, responsibilities, or duties attached to the positions of Executive
with the Company as set forth herein; or (c) a material breach by the Company or
its successors of a term or condition of this Agreement.

 

(iv) the voluntary resignation of Executive without Good Reason;

 

(v) the death of Executive;

 

(vi) the disability of Executive. Executive shall be deemed disabled if, as a
result of Employee’s incapacity due to physical or mental illness, Executive
shall have been absent from his duties hereunder on a full time basis for a
period of one (1) month or longer;

 

(vii) the retirement of Executive;

 

(vii) the termination of Executive’s employment by the Company for “Just Cause,”
as determined by the Company in its sole discretion. “Just Cause” shall include:
(a) the failure by Executive to substantially perform his assigned duties for
the Company, which failure has continued for a period of at least fifteen (15)
days following written notice of demand for substantial performance, signed by
an officer or director of the Company, has been delivered to Executive
specifying the manner in which Executive has failed to substantially perform;
(b) Executive engaging in conduct, which in the Company’s sole discretion, is
demonstrably and materially injurious to the Company, which Executive does not
cease following Executive’s receipt of written notice from the Company
specifying the nature of such conduct; (c) behavior constituting gross
negligence or willful misconduct by the Executive during the course of his
duties and the term of this Agreement; (d) the misappropriation of corporate
assets or corporate opportunities by Executive or any other acts of dishonesty
or breach of Executive’s fiduciary obligation to the Company; or (e) the
involvement of Executive in a felony or a misdemeanor involving moral turpitude
(including the entry of a plea of nolo contendre); or

 

 

 

 

(viii) the termination of Executive’s employment by the Company without “Just
Cause.”

 

(b) EVENTS OF TERMINATION TRIGGERING SEVERANCE PAYMENT. If the Company
terminates Executive's employment without Just Cause, if Executive voluntarily
resigns with Good Reason, or if Executive's employment is terminated due to
disability, as that term is defined above, Executive shall be entitled to
receive, provided Executive properly executes and does not revoke a Confidential
Separation and Release Agreement in the form provided by the Company at the time
of separation from his employment, in addition to the applicable Base Salary,
plus any accrued but unused vacation time and unpaid expenses (in accordance
with Sections 3(e) and (f) hereof) that have been earned by the Executive as of
the date of such termination (“Termination Date”), the following severance
payments (the "Severance Payments"):

 

(i) equal monthly installments at the applicable Base Salary rate then in
effect, as determined on the first day of the calendar month immediately
preceding the day of termination, to be paid beginning on the first day of the
month following such Termination Date and continuing twelve (12) months
following the Termination Date (the "Severance Period"). Whenever Severance
Payments are payable to Executive hereunder during a time when Executive is
partially or totally disabled, and such disability would entitle him to
disability income payments according to the terms of any plan or policy now or
hereafter provided by the Company, the Severance Payments payable to Executive
hereunder shall be inclusive of any such disability income and shall not be in
addition thereto, even if such disability income is payable directly to
Executive by an insurance company under a policy paid for by the Company.

 

(ii) during the Severance Period, health benefits substantially similar to those
which Executive was receiving or entitled to receive immediately prior to
termination.

 

(iii) all stock options held by the Executive will be deemed fully vested and
exercisable on the Termination Date and the exercise period for such stock
options will be increased by a period of two years from the Termination Date.

 

(iv) issuance of all Common Stock earned by the employee that has not yet been
issued within four business days of the Termination Date.

 

(v) removal of all restrictive legends on shares held by the Executive that
qualify for such treatment under Rule 144 of the Securities and Exchange Act of
1934 within 10 business days of the presentation of such shares to the Company’s
transfer agent.

 

 

 

 

(c) EVENTS OF TERMINATION NOT TRIGGERING SEVERANCE PAYMENT. If Executive’s
employment with the Company is terminated for any reason other those
specifically enumerated in Section 4(b) of this Agreement, including, but not
limited to, the expiration of the Term, written mutual agreement of the Company
and Executive, the voluntary resignation of Executive without Good Reason, the
death or retirement of Executive, or the termination of Executive’s employment
by the company with “Just Cause,” Executive shall not be entitled to receive any
compensation other than his accrued salary through the effective date of such
termination, plus any accrued but unused vacation time and unpaid expenses (in
accordance with Sections 3(e) and (f) hereof) that have been earned by the
Executive as the date of such termination. Executive shall also be entitled to
the continuation of group health plan benefits to the extent authorized by and
consistent with 29 U.S.C. § 1161 et seq. (commonly known as “COBRA”), provided,
that, Executive shall be solely responsible for premiums, costs and expenses
associated therewith. The provisions of this Section 4(c) shall be in addition
to, and not in lieu of, any other rights and remedies the Company may have at
law or in equity under any other provision of this Agreement in respect of such
termination of employment.

 

5. RESTRICTIVE COVENANTS. Executive and the Company agree that the Company would
suffer irreparable harm and incur substantial damage if Executive were to enter
into Competition (as defined herein) with the Company. Therefore, in order for
the Company to protect its legitimate business interests, Executive agrees as
follows:

 

(a) Without the prior written consent of the Company, Executive shall not,
during the period of employment with the Company for any reason, directly or
indirectly, invest or engage in any business that is Competitive (as defined
herein) with the Business of the Company or accept employment or render services
to a Competitor (as defined herein) of the Company as a director, officer,
agent, employee or consultant or solicit or attempt to solicit or accept
business that is Competitive with the Business of the Company, except that
Executive may own up to five percent (5%) of any outstanding class of securities
of any company registered under Section 12 of the Securities Exchange Act of
1934, as amended.

 

(b) Without the prior written consent of the Company and upon any termination of
Executive's employment with the Company for any reason and for a period of
twelve (12) months thereafter, Executive shall not, either directly or
indirectly, (i) invest or engage in any business that is Competitive (as defined
herein) with the Business of the Company, except that Executive may own up to
five percent (5%) of any outstanding class of securities of any company
registered under Section 12 of the Securities Exchange Act of 1934, as amended,
(ii) accept employment with or render services to a Competitor of the Company as
a director, officer, agent, employee or consultant unless he is serving in a
capacity that has no relationship to that portion of the Competitor's business
that is Competitive with the Business of the Company, or (iii) solicit, attempt
to solicit or accept business Competitive with the Business of the Company from
any of the customers of the Company at the time of his termination or within
twelve (12) months prior thereto or from any person or entity whose business the
Company was soliciting at such time.

 

(c) Upon termination of his employment with the Company for any reason, and for
a period of twelve (12) months thereafter, Executive shall not, either directly
or indirectly, engage, hire, employ or solicit in any manner whatsoever the
employment of an employee of the Company.

 

 

 

 

(d) For purposes of this Agreement, a business or activity is in "Competition"
or "Competitive" with the Business of the Company if it involves, and a person
or entity is a "Competitor", if that person or entity is engaged in, or about to
become engaged in, the research, development, design, manufacturing, marketing
or selling of a specific product or technology that resembles, competes, or is
designed to compete, with, or has applications similar to any product or
technology for which the Company has obtained or applied for a patent or made
disclosures, or any product or technology involving any other proprietary
research or development engaged in or conducted by the Company during the term
of Executive's employment with the Company.

 

6. CONFIDENTIALITY. Executive acknowledges and agrees that all nonpublic
information concerning the business of the Company or any of its affiliates
including without limitation, nonpublic information relating to it or its
affiliates’ products, customer lists, pricing, trade secrets, patents, business
methods and cost data, business plans, strategies, drawings, designs, nonpublic
information regarding product development, marketing plans, sales plans,
manufacturing plans, management organization (including but not limited to
nonpublic data and other information relating to members of the Board, the
Company or any of their affiliates or to management of the Company or any of its
affiliates), operating policies or manuals, financial records, design or other
nonpublic financial, commercial, business or technical information (i) relating
to the Company or any of its affiliates or (ii) that the Company or any of its
affiliates may receive belonging to suppliers, customers or others who do
business with the Company or any of its affiliates (collectively, the
“Confidential Information”) is and shall remain the property of the Company.
Executive recognizes and agrees that all of the Confidential Information,
whether developed by Executive or made available to Executive, other than (i)
information that is generally known to the public, (ii) information already
properly in Executive’s possession on a non-confidential basis from a source
other than the Company or its affiliates, which source to Executive’s knowledge
is not prohibited from disclosing such information by a legal, contractual or
other obligation of confidentiality to the Company or its affiliates, or (iii)
information that can be demonstrated by Executive to have been independently
developed by Executive without the benefit of Confidential Information from the
Company or its affiliates, is a unique asset of the business of the Company, the
disclosure of which would be damaging to the Company. Accordingly, Executive
agrees to use such Confidential Information only for the benefit of the Company.
Executive agrees that during the Employment Period and until the sixth
anniversary of the date of termination or expiration Executive’s employment with
the Company or its affiliates, Executive will not directly or indirectly,
disclose to any person or entity any Confidential Information, other than
information described in clauses (i), (ii) and (iii) above, except as may be
required in the ordinary course of business of the Company or as may be required
by law or government authority. If disclosure of any Confidential Information is
requested or required by legal process, civil investigative demand, formal or
informal governmental investigation or otherwise, Executive agrees (i) to notify
the Company promptly in writing so that the Company may seek a protective order
or other appropriate remedy, and to cooperate fully, as may be reasonably
requested by the Company, in the Company’s efforts to obtain such a protective
order or other appropriate remedy, and (ii) shall comply with any such
protective order or other remedy if obtained. Information concerning the
business of the Company or any of its affiliates that becomes public as a result
of Executive’s breach of this Section 6 shall be treated as Confidential
Information under this Section 6. Notwithstanding any provision herein to the
contrary, Executive may disclose the terms of this Agreement to the extent
necessary to enforce its rights under this Agreement.

 

 

 

 

7. WORKS FOR HIRE. Executive acknowledges and agrees that all services performed
for the Company during the Term are provided on a work for hire basis (as that
term is used in the United States Copyright Act), and that Executive has no
right, claim or title, and expressly disavows any such right, claim, or title,
to any such work. If, for any reason, the foregoing is ineffective to confirm
the absolute, irrevocable and unconditional ownership by, or rights of, the
Company in any materials created by Executive in connection with such services,
or if it should ever be determined that any of such materials are not a
“work-made-for-hire” exclusively owned and authored by the Company, Executive
hereby absolutely, irrevocably and unconditionally assigns (or, to the extent
such assignment is or may be prohibited or limited by any applicable law, hereby
absolutely, irrevocably and unconditionally licenses, royalty-free) exclusively
to the Company all of such materials, throughout the universe in perpetuity,
without condition, exclusion, limitation or reservation.

 

8. NOTICES. Any notice or other communication required or permitted to be given
hereunder shall be in writing and deemed to have been given when delivered in
person or when dispatched by telegram, electronic mail, or electronic facsimile
transfer (confirmed in writing by mail, registered or certified, return receipt
requested, postage prepaid, simultaneously dispatched) to the addressees at the
addresses specified below.

 

  If to Executive:     Gregory T. Mayes, III     [ADDRESS]         If to the
Company:   Daniel J. O’Connor     President and Chief Executive Officer    
Advaxis, Inc.     305 College Road East     Princeton, NJ 08540

 

or to such other address or fax number as either party may from time to time
designate in writing to the other.

 

9. NON-DISPARAGEMENT AGREEMENT. Except as otherwise required by law, Executive
agrees that he will not make any false, negative or disparaging comments about,
and that he will refrain from directly or indirectly making any comments or
engaging in publicity or any other action or activity which reflects adversely
upon, the Company, its employees, agents or representatives. This
Non-Disparagement provision applies to comments made verbally, in writing,
electronically or by any other means, including, but not limited to blogs,
postings, message boards, texts, video or audio files and all other forms of
communication.

 

10. LEGAL REPRESENTATION. Executive acknowledges that he was advised to consult
with, and has had ample opportunity to receive the advice of, independent legal
counsel before executing this Agreement, and that the Company advised Executive
to do so and that Executive has fully exercised that opportunity to the extent
he desired. Executive acknowledges that he had ample opportunity to consider
this Agreement and to receive an explanation from such legal counsel of the
legal nature, effect, ramifications, and consequences of this Agreement.
Executive warrants that he has carefully read this Agreement, that he
understands completely its contents, that he understands the significance,
nature, effect, and consequences of signing it, and that he has agreed to and
signed this Agreement knowingly and voluntarily of his own free will, act, and
deed, and for full and sufficient consideration

 

 

 

 

11. ENTIRE AGREEMENT. This Agreement, together with Exhibit A, constitutes the
entire agreement between the parties hereto relating to the subject matter
hereof, and supersedes all prior agreements and understandings, whether oral or
written, with respect to the same. No modification, alteration, amendment or
revision of or supplement to this Agreement shall be valid or effective unless
the same is in writing and signed by both parties hereto.

 

12. GOVERNING LAW. This Agreement is made and entered into in the State of New
Jersey, and shall in all respects be interpreted, enforced, and governed by and
continued and enforced in accordance with the internal substantive laws (and not
the laws of choice of laws) of the State of New Jersey applicable to contracts
entered into and to be performed in New Jersey.

 

13. ASSIGNMENT. The rights and obligations of the parties under this Agreement
shall not be assignable without written permission of the other party.

 

14. SEVERABILITY. The invalidity of any provision of this Agreement under the
applicable laws of the State of New Jersey or any other jurisdiction, shall not
affect the other provisions hereby declared to be severable from all other
provisions. The intention of the parties, as expressed in any provision held to
be void or ineffective, shall be given such full force and effect as may be
permitted by law.

 

15. SURVIVAL. The obligations of the Company or its successor to pay any
Severance Payments required hereunder subsequent to the termination of this
Agreement and the obligations of Executive under Sections 5, 6, and 7 hereof,
and all subparts thereof, shall survive the termination of this Agreement.

 

16. REMEDIES. Executive and the Company recognize that the services to be
rendered under this Agreement by Executive are special, unique, and of
extraordinary character, and that in the event of the breach by Executive of the
terms and conditions of Sections 5, 6, and 7 hereof, or any subpart thereof, the
Company shall be entitled, if it so elects, to institute and prosecute
proceedings in any court of competent jurisdiction, to obtain damages for any
breach thereof.

 

17. DISPUTE RESOLUTION. Except for the right of either party to apply to a court
of competent jurisdiction for a temporary restraining order, a preliminary
injunction, or other equitable relief to preserve the status quo or prevent
irreparable harm, any and all claims, disputes or controversies arising under,
out of, or in connection with the Agreement, including any dispute relating to
production, use or commercialization, which the parties shall be unable to
resolve within sixty (60) days, shall be submitted to good faith mediation. The
party raising such dispute shall promptly advise the other party of such claim,
dispute or controversy in a writing, which describes in reasonable detail the
nature of such dispute. By not later than five (5) business days after the
recipient has received such notice of dispute, each party shall have selected
for itself a representative who shall have the authority to bind such party, and
shall additionally have advised the other party in writing of the name and title
of such representative. By not later than ten (10) business days after the date
of such notice of dispute, the party against whom the dispute shall be raised
shall select a mediation firm, company, or agency in New Jersey, or identify an
individual mediator(s), and such representatives shall schedule a date with such
firm or mediator(s) for a mediation hearing. The parties shall enter into good
faith mediation and shall share the costs equally. If the representatives of the
parties have not been able to resolve the dispute within fifteen (15) business
days after such mediation hearing, the parties shall have the right to pursue
any other remedies legally available to resolve such dispute in either the
Courts of the State of New Jersey or in the United States District Court for the
District of New Jersey, to whose jurisdiction for such purposes Company and
Executive each hereby irrevocably consents and submits.

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

    Advaxis, Inc,     a Delaware corporation         By:         /s/ Daniel J.
O’Connor     Name: Daniel J. O’Connor     Title:  President and Chief Executive
Officer         Executive:           /s/ Gregory T. Mayes, III     Gregory T.
Mayes, III

  

 

 

 

 

EXHIBIT A

 

 

 

 





 

ADVAXIS, INC.

 

RESTRICTED STOCK AWARD

 

The purpose of this Restricted Stock Award granted by Advaxis, Inc., a Delaware
corporation (the “Corporation”) is to further the interests of the Corporation
and its Stockholders by providing incentives in the form of stock awards to
persons not previously Employees of the Corporation, or following a bona fide
period of non-employment, as an inducement material to the person’s entering
into employment with the Corporation within the meaning of Rule 5635(c)(4) of
the NASDAQ Listing Rules.

 

I. NOTICE OF GRANT OF RESTRICTED STOCK.

 

Participant: Gregory T. Mayes, III     Grant Date       Total Number of
Restricted Stock: 150,000     Vesting Schedule: Subject to the Terms and
Conditions, the restrictions on the Restricted Stock shall expire and the
Restricted Stock shall become nonforfeitable (referred to as “Vested Shares”)
pursuant to the following schedule:

 

  On Grant Date 37,500 Restricted Stock         On First Anniversary of Grant
Date 37,500 Restricted Stock         On Second Anniversary of Grant Date 37,500
Restricted Stock         On Third Anniversary of Grant Date 37,500 Restricted
Stock

 

  The Participant has no right to pro-rated vesting of the Restricted Stock if
his  service to the Corporation terminates before any applicable vesting date
(regardless of the portion of the vesting period the Participant was in service
to the Corporation).  Any unvested portion of the Restricted Stock Award will be
forfeited upon Participant’s termination of service to the Corporation.

 

- 1 -

 

 

II.TERMS AND CONDITIONS

 

1.            Purpose

 

The purpose of this Restricted Stock Award is to further the interests of the
Corporation and its stockholders by providing incentives in the form of stock
awards to persons not previously Employees of the Corporation, or following a
bona fide period of non-employment, as an inducement material to the person’s
entering into employment with the Corporation within the meaning of Rule
5635(c)(4) of the NASDAQ Listing Rules.

 

2.            Administration

 

2.1           Committee

 

(a)          This Award shall be administered by the Board. The Board may,
however, appoint a Committee to administer the Award which shall consist of not
less than a sufficient number of disinterested members of the Board so as to
qualify the Committee to administer this Award as contemplated by Rule 16b-3 and
Section 162(m) of the Code and to that end the Board may limit the participation
of Committee members in the Award to formula based or other awards. The Board
may remove members from or add members to the Committee. Vacancies on the
Committee shall be filled by the Board.

 

(b)          The Board or Committee is authorized to (i) interpret and
administer the Award, (ii) grant waivers and accelerations of the Award and
(iii) take any other action necessary for the proper administration and
operation of the Award

 

2.2           Effect of Determination

 

Determination of the Board or Committee shall be final, binding and conclusive
on the Participant. No member of the Board or Committee or any of its designee
shall be personally liable for any action or determination made in good faith
with respect to this Award.

 

3.             The Award

 

3.1           Grant and Issuance of Shares

 

Upon the later of (a) the Grant Date and (b) the date the Notice shall have been
fully executed, the Participant shall acquire and the Corporation shall issue,
subject to the provisions of this Award Agreement, a number of Shares equal to
the Total Number of Restricted Stock set forth in the Notice. As a condition to
the issuance of the Shares, the Participant shall execute and deliver to the
Corporation, along with the Notice, the Assignment Separate from Certificate
duly endorsed (with date and number of Shares blank) in the form attached to the
Award Agreement.

 

- 2 -

 

 

3.2           Beneficial Ownership of Shares; Certificate Registration

 

The Participant hereby authorizes the Corporation, in its sole discretion, to
deposit the Shares with the Corporation’s transfer agent, including any
successor transfer agent, to be held in book entry form during the term of the
Escrow pursuant to Section 6. Furthermore, the Participant hereby authorizes the
Corporation, in its sole discretion, to deposit, following the term of such
Escrow, for the benefit of the Participant with any broker with which the
Participant has an account relationship of which the Corporation has notice any
or all Shares which are no longer subject to such Escrow. Except as provided by
the foregoing, a certificate for the Shares shall be registered in the name of
the Participant, or, if applicable, in the names of the heirs of the
Participant.

 

3.3           Issuance of Shares in Compliance with Law

 

The issuance of the Shares shall be subject to compliance with all applicable
requirements of federal, state or foreign law with respect to such securities.
No Shares shall be issued hereunder if their issuance would constitute a
violation of any applicable federal, state, or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the stock may then be listed. The inability of the Corporation to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Corporation’s legal counsel to be necessary to the lawful issuance
of any Shares shall relieve the Corporation of any liability in respect of the
failure to issue such Shares as to which such requisite authority shall not have
been obtained. As a condition to the issuance of the Shares, the Corporation may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Corporation.         

 

3.4            No Monetary Payment Required

 

The Participant is not required to make any monetary payment (other than to
satisfy applicable tax withholding, if any, with respect to the issuance or
vesting of the Shares) as a condition to receiving the Shares, the consideration
for which shall be services actually rendered or future services to be rendered
to the Corporation or for its benefit. Notwithstanding the foregoing, if
required by applicable law, the Participant shall furnish consideration in the
form of cash or services rendered to the Corporation or for its benefit having a
value not less than the par value of the Shares issued pursuant to the Award.

 

4.            Vesting of Shares

 

The restrictions on the Restricted Stock shall expire and the Restricted Stock
shall become nonforfeitable as provided in the Notice.

 

5.            Termination Of Service And Corporation Reacquisition Right

 

5.1           Termination of Service

 

Except in the event of termination due to Participant’s death and Total
Disability, vesting of the Restricted Stock Award shall cease upon Participant’s
termination of service to the Corporation.

 

- 3 -

 

 

5.2           Termination of Service Due to Participant’s Death or Total
Disability

 

In the event of a termination of service due to Participant’s death or Total
Disability, the Shares subject to the Restricted Stock Award shall immediately
be deemed Vested Shares.

 

5.3           Reacquisition Right

 

In the event that (a) the Participant’s service to the Corporation is terminated
or, (b) the Participant, the Participant’s legal representative, or other holder
of Shares acquired pursuant to this Award Agreement, attempts to sell, exchange,
transfer, pledge, or otherwise dispose of (other than pursuant to an
Change-in-Control), including, without limitation, any transfer to a nominee or
agent of the Participant, any Shares which are not Vested Shares (“Unvested
Shares”), the Corporation shall automatically reacquire the Unvested Shares, and
the Participant shall not be entitled to any payment therefor (the “Corporation
Reacquisition Right”).

 

6.             Escrow

 

6.1           Appointment of Agent

 

To ensure that Shares subject to the Corporation Reacquisition Right will be
available for reacquisition, the Participant and the Corporation may appoint a
person or Corporation as their agent and as attorney-in-fact for the Participant
(the “Agent”) to hold any and all Unvested Shares and to sell, assign and
transfer to the Corporation any such Unvested Shares reacquired by the
Corporation pursuant to the Corporation Reacquisition Right. The Participant
understands that appointment of the Agent is a material inducement to make this
Restricted Stock Award and that such appointment is coupled with an interest and
is irrevocable. The Agent shall not be personally liable for any act the Agent
may do or omit to do hereunder as escrow agent, agent for the Corporation, or
attorney in fact for the Participant while acting in good faith and in the
exercise of the Agent’s own good judgment, and any act done or omitted by the
Agent pursuant to the advice of the Agent’s own attorneys shall be conclusive
evidence of such good faith. The Agent may rely upon any letter, notice or other
document executed by any signature purporting to be genuine and may resign at
any time.

 

6.2           Establishment of Escrow

 

The Participant authorizes the Corporation to deposit the unvested Shares with
the Corporation’s transfer agent to be held in book entry form, as provided in
Section 3.2, and the Participant agrees to deliver to and deposit with the Agent
each certificate, if any, evidencing the Shares and an Assignment Separate from
Certificate with respect to such book entry Shares and each such certificate
duly endorsed (with date and number of Shares blank) in the form attached to the
Award Agreement, to be held by the Agent under the terms and conditions of this
Section 6 (the “Escrow”). Upon the occurrence of a Change in Control or a
change, as described in Section 8, in the character or amount of any outstanding
stock of the corporation the stock of which is subject to the provisions of this
Award Agreement , any and all new, substituted or additional securities or other
property to which the Participant is entitled by reason of his ownership of the
Shares that remain, following such Change in Control or change described in
Section 8, subject to the Corporation Reacquisition Right shall be immediately
subject to the Escrow to the same extent as the Shares immediately before such
event. The Corporation shall bear the expenses of the Escrow.

 

- 4 -

 

 

6.3           Delivery of Shares to Participant

 

The Escrow shall continue with respect to any Shares for so long as such Shares
remain subject to the Corporation Reacquisition Right. Upon termination of the
Reacquisition Right with respect to Shares, the Corporation shall so notify the
Agent and direct the Agent to deliver such number of Shares to the Participant.
As soon as practicable after receipt of such notice, the Agent shall cause to be
delivered to the Participant the Shares specified by such notice, and the Escrow
shall terminate with respect to such Shares.

 

7.            Board Discretion

 

The Board, in its discretion, may accelerate the vesting of the balance, or some
lesser portion of the balance, of the Restricted Stock at any time, subject to
the terms of the Award. If so accelerated, such Restricted Stock will be
considered as having vested as of the date specified by the Board.

 

8.          Change in Control

 

In the event of a Change in Control, one hundred percent (100%) of the
Restricted Stock subject to this Award will vest on the date of the Change of
Control. In the event that any applicable law limits the Corporation’s ability
to accelerate the vesting of this Award, this Section 8 will be limited to the
extent required to comply with applicable law.

 

9.            Tax Withholding

 

9.1           In General

 

Regardless of any action taken by the Corporation with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding obligations (the “Tax Obligations”), the Participant
acknowledges that the ultimate liability for all Tax Obligations legally due by
the Participant is and remains the Participant’s responsibility and that the
Corporation (a) makes no representations or undertakings regarding the treatment
of any Tax Obligations in connection with any aspect of the Restricted Stock,
including the grant, vesting or settlement of the award, the subsequent sale of
shares acquired pursuant to such settlement, or the receipt of any dividends and
(b) does not commit to structure the terms of the grant or any other aspect of
the award to reduce or eliminate the Participant’s liability for Tax
Obligations. The Participant shall pay or make adequate arrangements
satisfactory to the Corporation to satisfy all Tax Obligations of the
Corporation and any other Participating Corporation at the time such Tax
Obligations arise. In this regard, at the time the award is settled, in whole or
in part, or at any time thereafter as requested by the Corporation or any other
Participating Corporation, the Participant hereby authorizes withholding of all
applicable Tax Obligations from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for withholding of
all applicable Tax Obligations, if any, by each Participating Corporation which
arise in connection with the award. The Corporation shall have no obligation to
process the settlement of the award or to deliver shares until the Tax
Obligations as described in this Section have been satisfied by the Participant.

 

- 5 -

 

 

9.2           Withholding in Shares

 

Subject to compliance with applicable law, the Corporation may require the
Participant to satisfy all or any portion of the Tax Obligations by deducting
from Shares otherwise deliverable to the Participant in settlement of the Award
a number of whole Shares having a fair market value, as determined by the
Corporation as of the date on which the Tax Obligations arise, not in excess of
the amount of such Tax Obligations determined by the applicable minimum
statutory withholding rates.

 

10.         Rights as Stockholder

 

Neither the Participant nor any person claiming under or through the Participant
will have any of the rights or privileges of a stockholder of the Corporation in
respect of any Shares deliverable hereunder unless and until certificates
representing such Shares (which may be in book entry form) will have been
issued, recorded on the records of the Corporation or its transfer agents or
registrars, and delivered to the Participant (including through electronic
delivery to a brokerage account). Notwithstanding any contrary provisions in
this Terms and Conditions, any quarterly or other regular, periodic dividends or
distributions (as determined by the Corporation) paid on Shares will not affect
unvested Restricted Stock, and no such dividends or other distributions will be
paid on unvested Restricted Stock or Restricted Stock that are vested but
unpaid. After such issuance, recordation and delivery, the Participant will have
all the rights of a stockholder of the Corporation with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

 

11.          No Effect on Employment

 

Subject to any employment contract with the Participant, the terms of such
employment will be determined from time to time by the Corporation, or the
affiliate employing the Participant, as the case may be, and the Corporation, or
the affiliate employing the Participant, as the case may be, will have the
right, which is hereby expressly reserved, to terminate or change the terms of
the employment of the Participant at any time for any reason whatsoever, with or
without good cause. The transactions contemplated hereunder and the vesting
schedule set forth in the Notice do not constitute an express or implied promise
of continued employment for any period of time. A leave of absence or an
interruption in service (including an interruption during military service)
authorized or acknowledged by the Corporation or the affiliate employing the
Participant, as the case may be, will not be deemed a termination of service for
the purposes of this Award.

 

- 6 -

 

  

12.         Changes in Shares

 

In the event that as a result of a stock or extraordinary cash dividend, stock
split, distribution, reclassification, recapitalization, combination of the
Shares or the adjustment in capital stock of the Corporation or otherwise, or as
a result of a merger, consolidation, spin-off or other corporate transaction or
event, the Restricted Stock will be increased, reduced or otherwise affected,
and by virtue of any such event the Participant will in his capacity as owner of
unvested Restricted Stock that have been awarded to him (the “Prior Restricted
Stock”) be entitled to new or additional or different shares of stock, cash or
other securities or property (other than rights or warrants to purchase
securities); such new or additional or different Stocks, cash or securities or
property will thereupon be considered to be unvested Restricted Stock and will
be subject to all of the conditions and restrictions that were applicable to the
Prior Restricted Stock pursuant to the Notice and Terms and Conditions. If the
Participant receives rights or warrants with respect to any Prior Restricted
Stock, such rights or warrants may be held or exercised by the Participant,
provided that until such exercise, any such rights or warrants, and after such
exercise, any shares or other securities acquired by the exercise of such rights
or warrants, will be considered to be unvested Restricted Stock and will be
subject to all of the conditions and restrictions that were applicable to the
Prior Restricted Stock pursuant to the Notice and Terms and Conditions. The
Board in its sole discretion at any time may accelerate the vesting of all or
any portion of such new or additional shares of stock, cash or securities,
rights or warrants to purchase securities or shares or other securities acquired
by the exercise of such rights or warrants.

 

13.         Address for Notices

 

Any notice to be given to the Corporation under the terms of this Award shall be
addressed to the Corporation, in care of Daniel J. O’Connor, President and Chief
Executive Officer, Advaxis, Inc., 305 College Road East, Princeton, NJ, 08540 or
at such other address as the Corporation may hereafter designate in writing.

 

14.         Award is not Transferable

 

This Award and the rights and privileges conferred hereby shall not be sold,
pledged, assigned, hypothecated, transferred or disposed of any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process.. Upon any attempt to sell, pledge, assign,
hypothecate, transfer or otherwise dispose of this Award, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this Award and the rights and privileges
conferred hereby immediately will become null and void.

 

15.         Binding Agreement

 

Subject to the limitation on the transferability of this Award contained herein,
the Notice and this Terms and Conditions will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

- 7 -

 

 

16.         Additional Conditions to Issuance of Certificates for Shares

 

The Corporation will not be required to issue any certificate or certificates
(which may be in book entry form) for Shares hereunder prior to fulfillment of
all the following conditions: (a) the admission of such Shares to listing on all
stock exchanges on which such class of stock is then listed; (b) the completion
of any registration or other qualification of such Shares under any U. S. state
or federal law or under the rulings or regulations of the Securities and
Exchange Commission or any other governmental regulatory body, which the Board
will, in its sole discretion, deem necessary or advisable; (c) the obtaining of
any approval or other clearance from any U. S. state or federal governmental
agency, which the Board will, in its sole discretion, determine to be necessary
or advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Restricted Stock as the Board may establish from time to
time for reasons of administrative convenience.

 

17.         Legends.

 

The Corporation may at any time place legends referencing the Corporation, the
Corporation Reacquisition Right, the Right of First Refusal, and any applicable
federal, state or foreign securities law restrictions on all certificates
representing the shares. The Participant shall, at the request of the
Corporation, promptly present to the Corporation any and all certificates
representing the shares in the possession of the Participant in order to carry
out the provisions of this Section.

 

18.         Agreement Severable

 

In the event that any provision in the Notice or the Terms and Conditions is
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Award.

 

19.         Modifications to the Award

 

This Notice and the Terms and Conditions constitute the entire understanding of
the parties on the subjects covered. The Participant expressly warrants that he
or she is not accepting this Award in reliance on any promises, representations,
or inducements other than those contained herein. Modifications to this Award
can be made only in an express written contract executed by a duly authorized
officer of the Corporation. .

 

20.         Arbitration

 

Any and all disputes whatsoever between a Participant and the Corporation
concerning the administration of this Award, the interpretation and effect of
the Notice and Terms and Conditions or the rights of Participant under the Award
shall be finally determined before one neutral arbitrator in Mercer County,
State of New Jersey, under the rules of commercial arbitration of the American
Arbitration Association then in effect and judgment upon any award by such
arbitrator may be entered in any Court having jurisdiction or application may be
made to such court for a judicial acceptance of the award and an order of
enforcement, as the case may be. The arbitrator hereunder shall have no power or
authority to award consequential, punitive or statutory damages.

 

- 8 -

 

 

21.         Counterparts

 

The Award Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

22.         Governing Law

 

This Award and the rights of the Corporation and the Participants shall be
governed and interpreted in accordance with the laws of the State of New Jersey.

 

_________________________

 

This Award is granted to Participant as an inducement material to his entering
into employment with the Corporation within the meaning of Rule 5635(c)(4) of
the NASDAQ Listing Rules. In addition, notwithstanding any other provision of
the Award to the contrary, the Restricted Stock are granted either by a majority
of the Corporation’s independent directors or by the independent compensation
committee of the Board within the meaning of Rule 5605(a)(2) of the NASDAQ
Listing Rules.

 

By signing below, Participant: (a) acknowledges receipt of, and represents that
Participant has read and is familiar with the terms and conditions of the Award,
(b) accepts the Award subject to all of the terms and conditions set forth
herein, and (c) agrees to accept as binding, conclusive and final all decisions
or interpretations of the Board upon any questions arising under the Award.

 

advaxis, Inc.   PARTICIPANT                   By: Daniel J. O’Connor   Signature
Its President and Chief Executive Officer         Date:         Address: 305
College Road East   Address:     Princeton, NJ 08540      

 

 

 

- 9 -

 

 

APPENDIX

 

Definitions

 

a)   “Award” means this Restricted Stock Award.

 

b)   “Beneficiary” means, where a Participant is within respect to any Award not
forfeitable by its terms on the death of the Participant entitled to any unpaid
portion thereof, such person or persons entitled thereto under the Participant’s
will or under the laws of descent and distribution;

 

c)   “Board” means the Board of Directors of the Corporation.

 

d)   “Change in Control” means a change in ownership or control of the
Corporation effected through any of the following transactions:

 

i.            a merger, consolidation or other reorganization, unless securities
representing more than fifty percent (50%) of the total combined voting power of
the voting securities of the successor Corporation are immediately thereafter
beneficially owned, directly or indirectly, by the persons who beneficially
owned the Corporation’s outstanding voting securities immediately prior to such
transaction, or

 

ii.         a sale, transfer or other disposition of all or substantially all of
the Corporation’s assets in liquidation or dissolution of the Corporation, or

 

iii.         the acquisition, directly or indirectly by any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation), of beneficial ownership of securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities pursuant to a transfer of the then issued and outstanding
voting securities of the Corporation by one or more of the Corporation’s
Stockholders, or

 

iv.         during any period of two (2) consecutive years, individuals who, at
the beginning of such period, constitute the Board (the "Incumbent Board") cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director of the Board subsequent to the date of the grant of
this Award whose election, or a nomination for election by the Corporation's
Stockholders, was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of any
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Board, as such terms are used in Rule 14a-11 of Regulation 14A promulgated under
the Exchange Act) shall be, for these purposes, considered as though such person
were a member of the Incumbent Board.

 

Anything in the foregoing to the contrary notwithstanding, a transaction shall
not constitute a Change in Control if its sole purpose is to change the legal
jurisdiction of the Corporation’s incorporation or to create a holding
Corporation that will be owned in substantially the same proportions by the
persons who held the Corporation’s securities immediately before such
transaction.

 

- 1 -

 

 

e)     “Code” means the United States Internal Revenue Code of 1986, as amended
and in effect from time to time, or any successor statute.

 

f)       “Committee” means the Committee of the Board or any successor committee
as described in Section 3.1, or, if there shall be no such Committee, the Board.

 

g)    “Corporation” means Advaxis, Inc., a Delaware corporation, or any
successor corporation, and its subsidiaries and affiliates, incorporated or
otherwise, in which the Corporation shall own directly or indirectly at least
fifty percent (50%) of the interests.

 

h)    “Employee” means any individual who is a salaried employee on the payroll
of the Corporation.

 

i)      “Exchange Act” means the Securities Exchange Act of 1934, as amended and
in effect from time to time, or any successor statute.

 

j)      “Rule 16b-3” means such rule as promulgated by the Securities and
Exchange Commission under the Exchange Act as now in force or as such regulation
or successor regulation shall be hereafter amended.

 

k)     “Shares” means the shares of common stock of the Corporation, par value
$0.001 per share, and such other securities as may be substituted (or
resubstituted) for Shares pursuant to Section 14 hereof

 

l)      “Totally Disabled” means a permanent and total disability within the
meaning of Section 22(e)(3) of the Code, provided that the Board or Committee in
its discretion, may determine whether a permanent and total disability exists in
accordance with uniform and non-discriminatory standards adopted by the Board or
Committee from time to time.

 

- 2 -

 

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED the undersigned does hereby sell, assign and transfer unto
___________________________________________________________________________

 

___________________________________________________ (_________________) shares
of the Shares of Advaxis, Inc. standing in the undersigned’s name on the books
of said corporation represented by Certificate No. __________________ herewith
and does hereby irrevocably constitute and appoint
________________________________ Attorney to transfer the said stock on the
books of said corporation with full power of substitution in the premises.

 

Dated:    

 

          Signature               Print Name

 

- 3 -

 

